Citation Nr: 1759021	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-32 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected coronary artery disease (CAD), status post myocardial infarction.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Navy from September 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2016, the Veteran testified in a hearing before a Veteran's Law Judge by videoconference.  A transcript of the hearing has been associated with the claims file.

The Board notes that this matter was previously remanded for further development pursuant to a July 2016 Board decision, to include a VA examination.  The development was properly concluded, and the appropriate VA examination was obtained in August 2016.

Accordingly, the Veteran's claim has now returned to the Board for appellate consideration.


FINDING OF FACT

The Veteran's coronary artery disease was manifested by a workload of no worse than 10 METs and left ventricular dysfunction with an ejection fraction of no worse than 65 percent. The condition was not manifested by a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

	
CONCLUSION OF LAW

The criteria for establishing entitlement to an evaluation in excess of 10 percent disabling for coronary artery disease have not been met.  38 U.S.C.A. §§ 1111, 1155, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.1000, 4.104, Diagnostic Code 7005 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017).  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.10 (2016).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

In this case, the Veteran's service-connected CAD was assigned an evaluation of 10 percent disabling under Diagnostic Code 7005.  38 C.F.R. § 4.104 (2017). 

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling. Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling. Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104 (2017).

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 (2017). 

On appeal, the Veteran contends that he is entitled to an evaluation in excess of 10 percent disabling for his service-connected CAD, status post myocardial infarction.  The preponderance of the evidence is against his claim.

Review of VA treatment records indicates that the Veteran was diagnosed with coronary artery disease, status post myocardial infarction in March 2005.  Following diagnosis, a cardiac catheterization was completed.  Procedure related treatment notes revealed a left ventricular ejection fraction of 65 percent with some occlusion in three vessels.  

In January 2011, the Veteran's private physician prepared an Ischemic Heart Disease Disability Benefit Questionnaire.  The report of medical history noted that the Veteran underwent a percutaneous coronary intervention and myocardial infarction in March 2005.  The Veteran's prescribe course of treatment included oral medications, including Atenolol and a daily Aspirin regime.  

On examination, there was no evidence of congestive heart failure, cardiac hypertrophy or dilation.  A diagnostic exercise test showed the Veteran's workload capacity was 10.4 METs.  A diagnosis of coronary artery disease and myocardial infarction was assigned.  The examination report also listed the Veteran's left ventricular ejection fraction as 65 percent based on the March 2005 catheterization. 

In June 2011, the Veteran was afforded a VA examination.  The prior diagnosis of myocardial infarction and ischemic heart disease was confirmed.  During the clinical evaluation, the examiner noted that the March 2005 percutaneous coronary intervention failed because the guide wire could not pass through.  No evidence of congestive heart failure was noted or discovered.  An echocardiogram was performed and it documented a normal ejection fraction at 68 percent with normal left ventricular size and thickness  and no- segmental wall motion abnormalities.  No evidence of cardiac hypertrophy or dilation was found.  An exercise stress test revealed a workload capacity of 7 to 10 with dyspnea and fatigue.  The examiner noted that the veteran had achieved a workload of 10.4 METs during an October 2009 exercise stress test.

VA treatment records between 2012 and 2015 revealed ongoing complaints of cardiac related symptoms, including reports of angina as due moderate exertion from mowing the lawn or participating in weekly golf games.  In August 2012, the Veteran underwent a myocardial perfusion study.  The test documented an ejection fraction of 65 percent with no evidence of cardiac hypertrophy or dilation.

A cardiac treatment note, dated March 2014, notes that the Veteran's report of an abatement of angina related symptoms following an increase in the prescribed dosage of Carvedilol, to include following playing golf or walking.  He also denied any syncope, chest pain, dizziness, or edema.

In February 2016 hearing, the Veteran testified that he suffers from chest pain that impacts his daily living.  He described persistent symptoms that hinder his ability to perform chores such as mowing the lawn, snowplowing, or playing with his grandchildren.  He also stated that his symptoms impact minor tasks such as eating or walking to the bathroom and impact his professional life as a barber, due to prolonged standing.

Subsequently, in August 2016, the Veteran was afforded VA examination to assess the current severity of his symptoms related to CAD.  During the clinical evaluation, the Veteran reported persistent chest pain since his heart attack in March 2005.  He denied performing any exercise outside of weekly golf games in the summer.  Use of oral prescription medications including nitroglycerin, amlodipine, carvedilol, rosuvastatin, and baby aspirin were reported.

On examination, however, the Veteran's heart rate and heart sounds were normal. Auscultation of the lungs was also normal.  Peripheral pulses were normal with no evidence of peripheral edema in the lower extremities.  His blood pressure was noted as 134/74.  No additional physical findings or complications were noted as to the Veteran's current condition.  Diagnostic testing revealed no evidence of cardiac hypertrophy or dilatation.   February 2016 Chest X-rays and a June 2011 echocardiogram yielded normal results.  

The examiner noted that in August 2012, an exercise stress test showed ST depression and lateral ischemia after 10 METS of exercise.  An interview-based METS test in August 2016 revealed the Veteran's report of dyspnea and angina during activity.  A METs level of 1-3 was assigned as consistent with activities such as eating, dressing, taking showers, and slow walking.  On review of the prior medical history, the examiner concluded that the exercise stress test was the most accurate reflection of the Veteran's current cardiac functional level.  Accordingly, the estimated METS level due to the Veteran's cardiac condition was found to be (>7-10) which his consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, or jogging.

In response to an inquiry regarding the functional impact of the Veteran's heart condition on his ability to work, the examiner opined that the veteran is capable of any exertion that does not cause his heart rate to exceed 130 beats per minute.  In support of this conclusion, the examiner cited treatment records from the Veteran's last four visits with his cardiologist (September 2015, February 2015, June 2014, and March 2014).  During the evaluations noted, the Veteran reported playing golf and walking without any symptoms.  Further, based upon the Veteran's report, the treatment records describe the Veteran's CAD as asymptomatic on reasonable therapy.  Accordingly, the examiner opined that the medical evidence supported a conclusion that the Veteran was able to achieve a METS level of 10 before signs of ischemia were reported and therefore, he was capable of exercising as long as he limited his heart rate to less than 130 beats per minute.

Upon review of lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's overall disability picture more nearly approximates the schedular criteria for an evaluation of 30 percent rating at any time during the appeal period.  As previously indicated, throughout the appeal period the medical evidence has not revealed that the Veteran achieved a workload of greater than 5 METs but not greater than 7 METs, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram.  No VA examiners or medical records reveal diagnostic findings of cardiac hypertrophy or dilation.  In fact, echocardiogram results have consistently yielded normal or near normal left ventricular dysfunction with an ejection fraction of 60-68 percent.  Therefore, the Board finds that an increased rating in excess of 10 percent for CAD is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

In making all determinations, the Board has thoroughly considered all lay assertions of record.  The Board acknowledges the Veteran contention that the current severity of his CAD warrants a higher evaluation.  While the Veteran is competent to testify to the presence of certain symptoms, such as shortness of breath or fatigue, at certain levels of exertion, the Veteran is not competent to opine as to whether cardiac hypertrophy, dilation, or left ventricular dysfunction is present, or the level of his ejection fraction.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  In this case, the VA examiners have administered the appropriate tests to evaluate the true extent of the Veteran's impairment coupled with his lay complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

In this regard, it is important for the Veteran to understand that there is no suggestion that the Veteran is not having a problem with this disability.  If he did not have a problem, there would be no basis for the current findings.  The only question is the degree of disability.  In this regard, even the Veteran's own private medical records provide evidence against the claim that he meets the next higher evaluation at this time. 

Accordingly, as the preponderance of the evidence is against ratings in excess of 10 percent for the Veteran's CAD, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3 (2017).  Thus, the veteran's increased rating claim must be denied.

ORDER

The Veteran's claim of entitlement to an initial evaluation in excess of 10 percent for service-connected coronary artery disease (CAD), status post myocardial infarction is denied. 


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


